DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 8917519
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ma 5383098.
Regarding claim 1, Ma discloses a snap-fit (col 1 line 67) for attaching a second unit (128) to a first unit (102) by engaging an engaged member (126) provided on the first unit with an engaging member (122) provided on the second unit (Fig 2a), wherein the engaging member comprises: a claw (116) configured to restrict movement of the second unit relative to the first unit in a removing direction (as depicted Fig 2b where removing direction is upward); an elastic support (114) configured to support the claw so as to be movable in a direction intersecting the removing direction and in a releasing direction in which the claw is released from an engagement with the engaged member (claw 116 is movable in eastward releasing direction, intersecting removing direction); and an operative part (parallel piece to portion 122 as depicted Fig 2a—not labeled) provided on the elastic support and configured to release an engagement of the engaging member with the engaged member (Figs 2a, 2b), wherein the operative part includes at least a portion (202) that overlaps the claw with respect to the removing direction (Figs 2a, 2b).
Regarding claim 2, Ma discloses the snap-fit according to claim 1, wherein the claw is supported by a distal end of the elastic support (Fig 2a).
Regarding claim 5, Ma discloses the snap-fit according to claim 2, wherein: the engaged member includes a slit (106) extending in the removing direction (Fig 2a); and the operative part is located in the slit when the engaging member and the engaged member engage with each other (Fig 2b).
Regarding claim 6, Ma discloses the snap-fit according to claim 1, wherein the operative part is configured to project beyond the engaged member in a direction opposite to the releasing direction (Fig 2b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma 5383098 in view of Neely 4212415.
Regarding claim 3, Ma discloses the snap-fit according to claim 1, except wherein: the claw of the engaging member comprises two claws; the operative part is arranged so that the portion is located between the two claws; and the engaged member is configured to engage with each of the two claws. 
Neely however teaches wherein a claw (116) of an engaging member (110) comprises two claws (123 Fig 6); an operative part (118) is arranged so that the portion is located between the two claws (Fig 6); and an engaged member (120) is configured to engage with each of the two claws (Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claw portions or the engagement members of Ma to include plural/two claws, as taught by Neely, in order to more securely fasten the first and second units when they are attached, thereby creating a more secure, airtight connection that prevents easy separation of the units rendered under plural-less engagement members.
Regarding claim 4, Ma in view of Neely discloses the snap-fit according to claim 3, Neely teaches wherein the two claws are arranged so as to be symmetrical to each other with the operative part interposed between the claws (see Fig 6).
Regarding claim 8, Ma discloses the snap-fit according to claim 1, except wherein: the engaging member of the second unit comprises at least two engaging members each having the operative part; and the engaged member of the first unit comprises at least two engaged members so as to correspond to locations of the engaging members. 
Neely however teaches wherein an engaging member (110) of a second unit (16) comprises at least two engaging members (112, 114) each having an operative part (Fig 6); and an engaged member (120) of a first unit (14) comprises at least two engaged members (engagement members on either side of portion 122) so as to correspond to locations of the engaging members (Figs 5, 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement portions or the first and second units of Ma to include plural/two engagement members, as taught by Neely, in order to more securely fasten the first and second units when they are attached, thereby creating a more secure, airtight connection that prevents easy separation of the units rendered under plural-less engagement members.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma 5383098.
Regarding claim 10, Ma discloses the snap-fit according to claim 1, except wherein one of the first and second units is a housing of a controller, and another unit thereof is a chassis of a display unit. Official Notice is taken that it is well known in the art to reasonably include any structure as desired within an enclosure formed by two separate units (first and second) to achieve a required protection of said structure, thereby improving protection and securement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second units is a housing of a controller, and another unit thereof is a chassis of a display unit, since an enclosure consisting of first and second units can be utilized as chassis to protect any structure including any display or controller to enhance protection against sudden impact or ingress etc 

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 7. The snap-fit according to claim 6, wherein: the claw has a first length extending along the releasing direction; and the operative part is configured to protrude beyond the engaged member by a second length which is equal to or greater than the first length, in the direction opposite to the releasing direction.
Claim 9. The snap-fit according to claim 8, wherein: the second unit has a first face and a second face facing each other at a distance therebetween; the first face and the second face each include at least one of the engaging members; and the engaging member provided on the first face and the engaging member provided on the second face are shifted from each other with respect to an arrangement direction intersecting the removing direction on the first face and the second face.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-8852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841  

May 24, 2022